Citation Nr: 1339178	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife testified at a December 2011 hearing by the undersigned Veterans Law Judge held sitting at the RO.  A transcript of that hearing is associated with the claims file.

In March 2012, the Board remanded the issue of entitlement to a compensable initial rating for right ear hearing loss and granted the issue of entitlement to service connection for left ear hearing loss.  In a March 2012 rating decision, the RO implemented the Board's March 2012 decision by granting service connection for left ear hearing loss and assigned a noncompensable initial rating, effective January 5, 2009.  Subsequently, the Veteran filed a timely notice of disagreement as to the noncompensable initial rating for left ear hearing loss.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, the issue of entitlement to a compensable initial rating for left ear hearing loss is properly before the Board.  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999), the Board would normally remand this claim for issuance of a statement of the case (SOC).  However, the Board observes that the severity of hearing loss disability is determined by comparisons of audiometric test results for each ear with specific criteria set forth at 38 C.F.R. § 4.85, regardless of whether the impaired hearing is service-connected in only one ear or in both ears.  See 38 C.F.R. § 4.85(f).  In other words, a single disability rating is assigned for hearing loss, whether it is bilateral or unilateral, and hearing loss cannot be evaluated separately for the right or left ear.  Therefore, practically, in an August 2012 supplemental statement of the case (SSOC), the RO already addressed the appropriate initial disability rating to be assigned for the Veteran's left ear hearing loss in addressing the initial disability rating for the Veteran's right ear hearing loss.  As such, the Board recharacterized the issue on appeal as listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A February 2009 VA audiology consultation report reflects that the Veteran underwent a hearing test which revealed borderline normal/mild hearing loss at
250 to 1000 Hertz, with a moderate to profound slopping sensorineural hearing loss at 2000 Hertz and above for each ear (right greater than left) and that he was a candidate for amplification.  However, the audiometric findings are not included in the record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file the audiological evaluation results referenced in the February 2009 VA audiology consultation report.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records, specifically to include the February 2009 audiological evaluation results showing the audiometric findings as referenced in February 2009 VA audiology consultation report.  Records should be obtained from the VA Outpatient Clinic in Viera, Florida dated from March 2009 to the present.  All records and/or responses received should be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal taking into consideration any newly acquired evidence.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


